Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 23, 2021

                                        No. 04-20-00129-CV

                                         Guangcun HUANG,
                                             Appellant

                                                  v.

                                          Linman CHANG,
                                              Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-12481
                               Honorable Peter Sakai, Judge Presiding


                                           ORDER
Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice (not participating)
                  Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

           Appellant’s motion for en banc reconsideration is DENIED. See TEX. R. APP. P. 49.5.


                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2021.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court